                                                                                                     E-FILED
                                                                     Wednesday, 12 August, 2020 03:38:32 PM
                                                                                Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

MAVIDEA TECHNOLOGY                            )
GROUP, LLC                                    )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       Case No.         1:20-CV-1139
                                              )
JAMIE WARMBIR; CHARLOTTE                      )
WARMBIR; WARMBIR IT                           )
SOLUTIONS, LLC, an Illinois limited           )
liability company;                            )       JURY TRIAL REQUESTED
                                              )
               Defendants.                    )

                                      MOTION TO SEAL

       NOW COMES the Plaintiff, MAVIDEA TECHNOLOGY GROUP, LLC (“Mavidea”),

by and through its attorneys, BARTELL POWELL LLP, moving to seal the Declaration of Jake

Davis and its supporting exhibits.

       1) Plaintiff is filing an Declaration and several supporting documents that all contain

           confidential business records.

       2) These documents are subject to an agreement by the parties that has been entered as

           an order by the court to file these records under seal.

       WHEREFORE, Plaintiff prays that the Court enter an order sealing the Declaration of

Jake Davis and supporting exhibits.
Dated: August 12, 2020   Respectfully submitted,

                         BARTELL POWELL LLP

                         /s/ Jason S. Bartell
                         Jason S. Bartell
                         Attorneys for Plaintiff

                         10 E. Main St.
                         Champaign, IL 61820
                         (217)352-5900
                         Email: jbartell@bartellpowell.com
                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 12, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following attorneys:

   A. Christopher Cox
   Cox & Fulk, LLC
   2020 N. Center
   Bloomington, IL 61701

                                                     /s/ Jason S. Bartell
